                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MANOGNA DEVABHAKTUNI,                           )
         Plaintiff,                             )
vs.                                             )           No. 3:19-CV-2959-N-BH
                                                )
REBECCA RUTHERFORD, et al.,                     )
         Defendants.                            )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the plaintiff’s Application to Proceed in Forma Pauperis, filed December

16, 2019 (doc. 3), is denied. By separate judgment, this action will be summarily dismissed based

on the prior sanction order in Manogna Devabhaktuni v. Honorable David C. Godbey, No. 3:19-CV-

2216-G (BT) (N.D. Tex. Oct. 28, 2019), and additional sanctions will be imposed.

       SIGNED this 3rd day of February, 2020.



                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE
